Citation Nr: 1535230	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  10-44 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right thigh tumor and if so, whether service connection is warranted. 

2.  Entitlement to compensation for acid reflux/hiatal hernia under the provisions   of 38 U.S.C.A. § 1151 with respect to an upper gastrointestinal series and abdominal/pelvic computer axial tomography (CT) scan at the Hampton,      Virginia VA Medical Center (VAMC) in January 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The Veteran served on active duty from August 1972 to March 1973, and from June 1975 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the VA Regional Office (RO). 

The issues of entitlement to service connection for a right thigh tumor and the 38 U.S.C.A. § 1151 claim are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  By a decision entered in July 2003, the RO denied the Veteran's claim for service connection for a right thigh tumor; the Veteran did not appeal; and no new and material evidence was received during the one-year period following mailing of notice of the RO's decision.

2.  The evidence added to the claims folder since July 2003 relates to an unestablished fact necessary to substantiate the claim for service connection for a right thigh tumor.


CONCLUSIONS OF LAW

1.  The unappealed July 2003 rating decision that denied service connection for a right thigh tumor is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right thigh tumor.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO, by a July 2003 rating decision, denied the Veteran's claim for service connection for a right thigh tumor.  

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency   decision-makers.  Material evidence means existing evidence that, by itself or     when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The July 2003 rating decision denied the Veteran's claim for service connection a right thigh tumor because the Veteran's service treatment records (STRs) did not show any treatment or diagnosis of a right thigh condition in service, the first treatment of the condition is in December 1996, and there was no evidence that the tumor is due to his service-connected left knee disability or service. 

The Veteran did not file a timely notice of disagreement (NOD) with the July    2003 rating decision.  The Board notes that the Veteran did submit additional VA treatment records within one year of the rating decision.  However, the treatment records pertaining to a right thigh mass that are new are from 1996 and 1997.  The RO already considered similar treatment records noting that the Veteran was treated for a right thigh mass in 1996.  Additional records reiterating a diagnosis of a right thigh mass does not constitute new and material evidence to reopen the claim.  As new and material evidence was not associated with the claims folder within one year of the rating decision, the rating decision became final.  38 U.S.C.A. § 7105 (West 2014); See 38 C.F.R. §§ 3.156(b), 3.160(d), 20.302 (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

In March 2009, the Veteran requested that his claim be reopened.  He stated that his right thigh tumor was caused by in-service exposure to chemicals mixed in with the paint used in his World War II-era barracks in Fort Dix, New Jersey in 1972.  As this evidence, when presumed credible, contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's claimed disability.  Given the low threshold to reopen a claim, the Board finds such evidence is new and material.  Therefore, the claim is reopened.


ORDER

New and material evidence has been received, the claim for entitlement to service connection for a right thigh tumor has been reopened, and to this extent only the appeal is granted.


REMAND

Reopening the claim for service connection for right thigh tumor does not end the inquiry; rather consideration of the claim on the merits is required.  However, as the RO denied the claim due to lack of new and material evidence, the claim for service connection on the merits must be addressed in the first instance by the AOJ.  See Hickson v. Shinseki, 23 Vet. App. 394, 403-405 (2010).  

In a March 2009 statement, the Veteran filed an "1151 claim against the Hampton VAMC for acid reflux and hiatal hernia from barium."  The Veteran was sent VCAA notice regarding his § 1151 claim in June 2009.  However, the Veteran provided no additional information regarding the claim.  

VA treatment records note that the Veteran underwent an upper gastrointestinal series with barium swallow at the VAMC on January 7, 2003.  The Veteran's clinical history was episodic vomiting and chronic periumbilical abdominal       pain.  The diagnosis was gastroesophageal reflux; a small hiatal hernia cannot        be excluded.  The Veteran also underwent an abdominal/pelvic CT scan with        and without contrast at the VAMC on January 24, 2003.  The diagnosis was small   to moderate sized paraesophageal hiatal hernia, slight generalized cardiac enlargement, and unremarkable study otherwise.  

On January 26, 2003, the Veteran complained of abdominal and low back pain.  The pain improved later that evening but increased on January 27, 2003.  He took a laxative on January 29, 2003 and had a bowel movement that day.  He stated that the pain is gone but he continues to have a pressure sensation in his low back.  The diagnosis was abdominal pain improved, probably due to constipation from barium; and pressure in back, questionable etiology, questionable due to constipation, wonder of this will improve since constipation is better.  On a January 31, 2003 progress note, the Veteran stated that the barium made him nauseous.  


Subsequent VA treatment records from February 2003 note a diagnosis of lower abdominal pain, questionable etiology, questionable constipation.  An April 2003 record notes complaints of chronic periumbilical abdominal pain.  Subsequent treatment records also note he is given medication for gastroesophageal reflux disease (GERD).

The Veteran has not provided any information regarding what actions by VA medical personnel constituted carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault caused him additional disability.  However, a reading of the pertinent treatment notes above indicate that that the Veteran was complaining of abdominal pain subsequent to the two procedures.  In making this determination, the Board notes the uniquely pro-claimant principles underlying the veterans' benefits system.  See Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 710 F.3d 1328, 1330 (Fed. Cir. 2013); Evans v. Shinseki, 25 Vet. App. 7, 14 (2011) (stating that the VA system is "veteran-friendly" and "non-adversarial").  Therefore, a VA medical opinion will should be obtained on remand.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment at Hampton VAMC dated since October 2010.  If any requested records are not available, the Veteran should be notified of such.

2.  Schedule the Veteran for VA gastrointestinal (GI) examination to address the claim for service connection for acid reflux and hiatal hernia due to VA treatment.   The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should opine whether the two upper gastrointestinal series conducted at the VAMC in January 2003 caused the Veteran additional disability of the GI system that has been present during the course of the     claim (March 2009 to present).  If the procedures caused additional disability, the examiner should indicate whether this was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment.  If the procedures caused additional disability, was the proximate cause of the disability an event that was not reasonably foreseeable?  The claims folder should be made available to the specialist.  All provided opinions should be supported by a clearly stated rationale.

3.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claim for service connection for a right thigh tumor on the merits, and the § 1151 claim.  If the claims remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


